Title: To George Washington from General Henry Clinton, 9 November 1779
From: Clinton, Henry
To: Washington, George


        
          Sir,
          New York, November, 9th 1779.
        
        When Mr Loring, my Commissary of Prisoners, addressed the enclosed Letter to Mr Beatty, he received one in return from Mr Skinner informing him that Mr Beatty was absent.
        That the purport of Mr Loring’s Letter may be known, I enclose it to you, Sir, requesting the necessary steps may be taken to enforce the just Requisition it contains.
        Mrs Maxwell, the Lady of Lieutt Maxwell of the 31st Regiment, begs your permission to join her Husband in Virginia when an Opportunity offers. I have the honor to be With all due respect, Your Excellency’s Most obedient and Most humble Servant.
        
          H. Clinton
        
      